DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims; no new matter should be entered:
The second bracket configured to selectively secure the upper portion of the staircase
The fastener configured to secure the staircase to the first plurality of rafters
The upper portion of the staircase secured in the framed opening by the bracket
The grooved slot
The staircase secured to the first plurality of rafters (none of the drawings show any details of how the staircase is secured)
The casters
First and second pluralities of rafters
The bracket being a joist hanger
The bracket being a Z-bracket
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of Claims 21-36 in the reply filed on July 12, 2022 is acknowledged.
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This application is a continuation of US Patent 10589491.  The original disclosure does not provide support for Claim 23, particularly for the support having a grooved slot or the framed panel being configured to be horizontally disengaged from the grooved slot.  The original disclosure only discloses the grooved slot once in the specification on paragraph 0036, “alternatively, the upper roof assembly 108 and/or the vertical circulation panel 110 may be slidably received by a grooved slot of the vertical walls 102a-d and/or the roof substructure 106.”  There is no support for the support having a grooved slot.    
Similarly, with respect to Claims 24-26, the original disclosure does not provide support for the framed panel comprising casters to be received by the grooved slot.  Paragraph 0036 only states that there is a slidable relationship between the upper roof assembly 108 and the original dwelling unit 100, which can comprise casters.  No caster system is shown in the drawings.  The framed panel 110 is separate from the upper roof assembly 108 and the original disclosure does not provide support for the framed panel having a caster system.    
With respect to Claims 35, the caster system is only disclosed by the original specification in use with the upper roof assembly 108 and the original dwelling unit 100.  
Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 25 and 26 disclose a grooved slot for receiving casters of the framed panel and disclose the casters being configured to be disengaged from the grooved slot along both a longitudinal axis (in Claim 25) and a transverse axis (Claim 26).  The original disclosure only discloses the grooved slot in paragraph 0036 and does not describe a caster system in use with the framed panel and the grooved slot.  It is not clear how the grooved slot could provide disengagement along two different opposed directions.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 23 recites the limitation "the support" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-26 disclose the framed panel being horizontally disengaged from the grooved slot.  Claim 22 previously stated that the framed panel is configured to be vertically disengaged from the bracket.  It is unclear from the original disclosure how the framed panel can be both horizontally and vertically disengaged.  The drawings only show the panel being vertically removed and the original specification discusses how the framed panel can be “unhung” (paragraph 0047) and vertically lifted (paragraphs 0051 and 0053).  
Claims 25, 26, and 35 disclose the casters being horizontally disengaged from the brackets.  Neither the brackets nor the casters are shown in the drawings.  The original specification discusses how the framed panel can be “unhung” (paragraph 0047) and vertically lifted (paragraphs 0051 and 0053), but it does not disclose how the framed panel could be horizontally disengaged from brackets in both a longitudinal and transverse direction.  It is unclear how the panel could be unhung to be vertically lifted, but also horizontally disengaged in two different opposed directions.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotlarich (US Patent 7650723 B1).  [Claim 34] Kotlarich discloses a removable structural roof panel for use with a roof substructure, wherein the roof substructure comprises a first plurality of rafters (44) forming a framed 312861497.33Application No. 16/781,420Response dated July 12, 2022opening in the roof substructure, wherein the framed opening is dimensioned to fit an upper end of a staircase (the opening is capable of fitting a staircase), and wherein the roof substructure further comprises a plurality of brackets (4 sides of 32) positioned around the perimeter of the framed opening, wherein the removable structural roof panel comprises: a second plurality of rafters forming a framed panel (34, 35) dimensioned to fit within the framed opening and structured for attachment to the brackets; and a portion of sheathing (34) spanning the framed panel (Figure 6); wherein the framed panel and the roof substructure form a contiguous roof support when the framed panel is positioned within the framed opening and attached to the brackets (Figure 6).
[Claim 36] The brackets comprise joist hangers (Figures 5a and 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kotlarich (US Patent 7650723 B1) in view of Eakin (US Patent 2393759).  [Claims 21, 28 and 29] Kotlarich discloses an interchangeable panel system for a roof assembly, wherein the roof assembly comprises a roof substructure (36) and a removable upper roof assembly (70 – shingles are inherently removable), wherein the roof substructure comprises a first plurality of rafters (44) forming a framed opening in the roof substructure (Figure 3), wherein the interchangeable panel system comprises: a second plurality of rafters forming a framed panel (34, 35) dimensioned to fit in the framed opening; and a bracket (side of 32 which fastens to 44) fastened to the first plurality of rafters, wherein the bracket is configured to selectively secure the framed panel in the framed opening (Figure 3).  A second bracket (side of 32 which fastens to the other rafter 44) is fastened to the first plurality of rafters and selectively secures the framed panel in the framed opening (Figure 3).  
Kotlarich discloses the claimed invention as discussed above, but does not disclose a staircase.  Eakin discloses a staircase (15) for installation in a ceiling of a building.  A framed opening (Figure 1) is formed in the ceiling and a panel (28) and the staircase fit within the opening (Figure 1).  Brackets (17 on each side of the staircase) are fastened to rafters (12) and secure the panel in the opening (via 34) and secures an upper portion of the staircase in the opening (Figure 1).  Fasteners (19) secure the brackets to the rafters (Figure 3) and to the staircase.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a staircase into the interchangeable panel system of Kotlarich as suggested and taught by Eakin.  It is well known in the art to provide a staircase with a roof opening in order to provide a means for people to access the roof substructure.     
[Claim 22] Kotlarich further teaches that the framed panel can be vertically disengaged from the bracket (when the pins 54 and 58 are removed, the panel is completely released from within the opening).  
[Claim 27] A fastener (for attachment through holes 42) is configured to secure the framed panel to the first plurality of rafters (panel 34 is attached to frame 35, which is attached with fasteners to the first plurality of rafters – Figure 3).  
[Claim 30] The roof substructure further comprises a first portion of sheathing (36) coupled to at least one rafter of the first plurality of rafters and the framed panel further comprises a second portion of sheathing (34) coupled to at least one rafter of the second plurality of rafters (34 is coupled to 35).  
[Claim 31] With respect to the dimensions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the framed panel of Kotlarich having a width of 4 feet and a length of greater than or equal to 12 feet and less than or equal to 15 feet, since the dimensions would have been a matter of design choice and the framed panel of Kotlarich would operate equally well with any desired dimensions.  One of ordinary skill in the art would be motivated to provide the framed panel with any desired dimensions needed to provide for access within the roof.  No unexpected results are obtained from the claimed dimensional ratios and as such they are viewed as nothing other than obvious choice of design.
[Claim 32] The bracket comprises a joist hanger (Figure 5a).  
[Claim 33] The bracket comprises a Z-bracket (Figure 5a shows the bracket comprising a Z-shape).  

Claims 23-26 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Kotlarich in view of Eakin as discussed above, and further in view of Metzger (US Patent 1239421).  Kotlarich discloses the claimed invention as discussed above, including the roof substructure comprising a longitudinal axis and a transverse axis that together define a horizontal plane, but Kotlarich does not disclose a support comprising a grooved slot configured to receive at least a portion of the framed panel and the framed panel configured to be horizontally disengaged from the grooved panel.  Metzger discloses a panel for a roof light having grooved slots (22, 27) attached to frames of the roof light (Figure 2).  The panel has a plurality of casters (20), which are received within the grooved slots (Figures 2 and 3) and capable of being horizontally disengaged from the slot along a longitudinal axis (the panel can roll beyond the edges of the grooved slots).  The casters could be disengaged along a transverse axis (directly opposed to the longitudinal axis) by moving the casters in a transverse direction and lifting them from the grooved slots.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a support or bracket with a grooved slot into the panel assembly of Kotlarich as suggested and taught by Metzger.  A grooved slot and caster system would allow the framed panel of Kotlarich to slide to the side for access to the roof, which would make for easier access than lifting what could be a heavy panel from the opening.  

Claim 35 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Kotlarich in view of Metzger (US Patent 1239421).  Kotlarich discloses the claimed invention as discussed above, including the roof substructure comprising a longitudinal axis and a transverse axis that together define a horizontal plane, but Kotlarich does not disclose the brackets receiving a plurality of casters.  Metzger discloses a panel for a roof light having grooved slots (22, 27) attached to frames of the roof light (Figure 2).  The panel has a plurality of casters (20), which are received within the grooved slots (Figures 2 and 3) and capable of being horizontally disengaged from the slot along a longitudinal axis (the panel can roll beyond the edges of the grooved slots).  The casters could be disengaged along a transverse axis (directly opposed to the longitudinal axis) by moving the casters in a transverse direction and lifting them from the grooved slots.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a support or bracket with a grooved slot into the panel assembly of Kotlarich as suggested and taught by Metzger.  A grooved slot and caster system would allow the framed panel of Kotlarich to slide to the side for access to the roof, which would make for easier access than lifting what could be a heavy panel from the opening.  

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.  Applicant argues that the specification sufficiently describes every feature specified in the claims.  Examiner respectfully disagrees.  While Examiner agrees joist hangers and Z-brackets are generally known in the art, the claims disclose the brackets being fastened to rafters and selectively securing the framed panel and the upper portion of the staircase.  The original specification does not sufficiently disclose this arrangement.   Additionally, the claims disclose the framed panel having a caster system designed to be received by grooved slots of the brackets.  These features form the crux of the claimed invention and they are not shown anywhere in the drawings nor described in sufficient detail in the specification.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A/Examiner, Art Unit 3635       
                                                                                                                                                                                                 
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635